                                 UNITED STATES DISTRICT COURT
                                 EASTERN DISTRICT OF MISSOURI
                                       EASTERN DIVISION

MARQUISE CORTEZ BROWN,                                     )
                                                           )
                  Movant,                                  )
                                                           )
         v.                                                )             No. 4:19-cv-03124-CDP
                                                           )
UNITED STATES OF AMERICA,                                  )
                                                           )
                  Respondent.                              )

                                      MEMORANDUM AND ORDER

         This matter is before the Court on review of movant Marquise Cortez Brown’s motion to

vacate, set aside, or correct sentence pursuant to 28 U.S.C. § 2255. Movant has failed to sign the

motion. Rule 2(b)(5) of the Rules Governing § 2255 Proceedings for the United States District

Courts requires that all § 2255 motions be signed under penalty of perjury. Additionally, Rule 11

of the Federal Rules of Civil Procedure requires an unrepresented party to personally sign all of

his pleadings, motions, and other papers, and directs courts to “strike an unsigned paper unless the

omission is promptly corrected after being called to the . . . party’s attention.”1 Movant will be

given an opportunity to correct this omission. To facilitate this, the Court will direct the Clerk of

Court to send to movant a copy of his § 2255 motion (Docket No. 1). Movant is directed to sign

the motion on page 11 and return it to the Court within thirty (30) days of the date of this order.

Failure to comply may result in the dismissal of the motion.

         Accordingly,




1
 Rule 12 of the Rules Governing Section 2255 Proceedings in the United States District Courts provides: “The Federal
Rules of Civil Procedure . . . to the extent they are not inconsistent with any statutory provisions or these rules, may
be applied to a proceeding under these rules.”
        IT IS HEREBY ORDERED that the Clerk of Court shall send to movant a copy of Docket

No. 1, which is movant’s motion to vacate, set aside, or correct sentence pursuant to 28 U.S.C. §

2255.

        IT IS FURTHER ORDERED that movant must return his signed motion within thirty

(30) days of the date of this order.

        IT IS FURTHER ORDERED that failure to comply with this order may result in the

dismissal of the motion pursuant to Fed. R. Civ. P. 41(b).

        Dated this 26th day of November, 2019.




                                                 CATHERINE D. PERRY
                                                 UNITED STATES DISTRICT JUDGE




                                                 2
